Citation Nr: 9927966	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 004A	)	DATE
	)
	)


THE ISSUE

Whether a decision by the Board of Veterans' Appeals in June 
1981 involved clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from May 1970 to March 1972.  

In a rating decision dated in September 1993, the Regional 
Office (RO) granted service connection for residuals of a 
right knee injury and assigned an effective date of June 5, 
1989, for that award.  The veteran did not agree with the 
effective date of the award of service connection for said 
disability; and he appeared at a hearing before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board) at the RO in October 1996.

In March 1997, the Board granted an effective date of July 
14, 1986, for the award of service connection for a right 
knee disability.  The veteran subsequently filed an appeal 
with the U.S. Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  The Court vacated the March 1997 Board 
decision and remanded the case to the Board for 
readjudication of the veteran's claim of clear and 
unmistakable error in a 1981 Board decision affirming a June 
1980 rating decision.  The Court also determined that the 
claim for an earlier effective date for the award of service 
connection for a right knee disability was inextricably 
intertwined with the issue of clear and unmistakable error 
and also remanded the effective date issue.  [citation redacted].
  

In February 1999, the Board sent a letter to the veteran in 
order to afford him an opportunity to review the new 
regulations regarding his request for review of the June 1981 
Board decision on the basis of clear and unmistakable error.  
The Board subsequently afforded the veteran's representative 
an opportunity to review his motion to revise the June 1981 
Board decision on the basis of clear and unmistakable error.  
In June 1999, the veteran's representative filed a clear and 
unmistakable error motion in accordance with the provisions 
of 64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38 
C.F.R. § 20.1404(a).  


FINDINGS OF FACT

1.  The Board denied service connection for a right knee 
disability in June 1981.  

2.  In its June 1981 decision, the Board determined that the 
condition for which the veteran underwent surgery in 1980, 
torn medial meniscus of the right knee, was not shown in 
service. 

3.  Service medical records dated in January 1972 did include 
diagnoses of torn medial meniscus; however, the evidence of 
record in June 1981 also included a record from the service 
orthopedic clinic dated in February 1972 showing a diagnosis 
of chondromalacia of the right knee; the veteran received no 
treatment for right knee complaints after service until he 
injured that knee again in March 1980, shortly prior to the 
1980 surgery for torn medial meniscus of the right knee; and 
there was no competent medical evidence of record in June 
1981 linking any right knee disability present at that time 
to complaints, injuries or diagnoses in service.  


CONCLUSION OF LAW

The June 1981 Board decision denying service connection for a 
right knee disorder was not based on clear and unmistakable 
error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.105(i) (1997); 64 Fed. Reg. 2139-41 (Jan. 13, 
1999), to be codified at 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish an earlier effective date 
for the award of service connection for residuals of a right 
knee injury.  He asserts that the effective date for the 
grant of service connection for residuals of a right knee 
injury should be April 2, 1980, the date he first applied for 
entitlement to service connection benefits for that disorder.  
On April 2, 1980, the veteran submitted a Department of 
Veterans Affairs (VA) Form 21-526 (Veteran's Application for 
Compensation or Pension) in which he presented a claim for 
entitlement to service connection for chondromalacia of the 
right patella.  A rating decision dated in June 1980 denied 
service connection for a right knee disability; and the 
veteran subsequently appealed that decision.  An appeal of 
that decision led to a Board decision in June 1981.  In that 
June 1981 final decision, the Board denied service connection 
for chronic organic disorder of the right knee or residuals 
of an injury.  

In order to establish entitlement to an effective date of 
April 2, 1980, for the award of service connection for a 
right knee disability, the veteran has filed a motion with 
the Board to revise the June 1981 Board decision denying 
service connection for a right knee disorder based on clear 
and unmistakable error in the Board's decision. 

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The Board notes that a claim of clear and unmistakable error 
is not a claim or application for VA benefits.  Therefore, 
duties associated with such claims or applications are 
inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d).  
In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b).  A clear and unmistakable error 
motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.  Additionally, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of clear 
and unmistakable error in Board decisions.  38 C.F.R. 
§ 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's' 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

64 Fed. Reg. 2139 (Jan. 13, 1999), to be codified at 38 
C.F.R. §§ 20.1403, 20.1404 (1999).

In his motion, the veteran argues that there was no factual 
basis or records to support the Board's decision in June 1981 
to deny his claim.  The veteran also asserts that the Board 
committed clear and unmistakable error by using information 
and erroneous statements and dates as means to deny his 
claim.  Review of the June 1981 Board decision discloses 
that, while not every piece of pertinent evidence was 
discussed in complete detail, the Board's 1981 discussion of 
the evidence of record was accurate in reporting the dates 
identifying the evidence and the information included in such 
evidence.  

In its June 1981 decision, the Board concluded that 
chondromalacia was thought to be present in service but that 
a post-service arthrogram and X-rays failed to confirm the 
presence of such disorder.  As discussed below, the medical 
evidence of record in June 1981 supports that conclusion.  
The Board also found that X-ray examinations of the right 
knee conducted during active service were negative for any 
chronic abnormalities; and the service medical records 
support that finding.  Additionally, while the Board, in its 
June 1981 decision, did note that "[i]n January 1972 it was 
thought that he had torn the medial meniscus of the right 
knee," the Board in 1981 found that the condition for which 
the veteran underwent surgery in 1980 was not shown in 
service. 

Initially, the Board will discuss the pertinent law and 
regulations in effect in June 1981.  Service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated during service.  38 U.S.C. 
§ 310.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1980).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1980).

The evidence of record at the time of the June 1981 Board 
decision showed that the veteran underwent arthroscopy and 
arthrotomy with medial meniscectomy in April 1980 at a VA 
medical facility when he was diagnosed with torn medial 
meniscus of the right knee.  It was noted that the veteran 
injured his knee in March 1980 when he fell to the floor 
twisting his knee.  The hospital summary also shows that an 
arthrogram revealed possible tear of medial meniscus.  
Another VA medical record dated in April 1980 shows that the 
veteran had been told at Druid City Hospital that he needed 
surgery on his knee and he wanted a second opinion.  

The veteran's service medical records, also of record in June 
1981, show that the veteran reported having injured his right 
knee in March 1971.  X-rays in March 1971 were negative.  A 
service medical record dated in April 1971 shows that the 
veteran had been wearing a cylinder cast that had broken and 
required another cast.  Approximately ten days later, the 
cast was removed and the veteran was to start a physical 
therapy program.  In May 1971, the veteran was referred to 
the orthopedic clinic where he complained of persistent 
effusion and moderate pain in the right knee.  A X-ray report 
dated in September 1971 shows that the veteran continued to 
complain of pain.  X-rays of the right knee revealed no 
evidence of any fracture, dislocation, degenerative disease 
or free bodies; and the impression on the X-ray report was 
normal.  

In November 1971, the veteran complained of pain in his right 
knee for one day and it was noted that he had had a twisting 
injury.  Thus, it appears that the veteran injured his right 
knee twice in service.  X-rays in November 1971 were 
negative.  Examination revealed a stable knee, probable 
fluid, and pain on manipulation of the collateral ligament.  
He was treated with an ace bandage.  Service medical records 
dated in January 1972 include references to "torn medial 
meniscus" and indicate that the veteran was issued crutches.  
A January 1972 record from the physical therapy clinic shows 
that the veteran was seen once there for instructions in 
crutch walking.  The veteran was referred to the orthopedic 
clinic in February 1972.  According to that record, the 
veteran had a history of pain in the right knee and had been 
casted for four months.  At that time, the veteran reported 
having had persistent pain but no swelling.  Examination 
revealed no effusion, moderate chondromalacia patellar, full 
range of motion and no instability.  The impression was 
chondromalacia patellar.  The report of the separation 
medical examination in January 1972 shows that clinical 
evaluation of the lower extremities was normal but includes a 
reference to chondromalacia under the summary of defects and 
diagnoses.  

According to a hospital discharge summary from Druid City 
Hospital dated in March 1980, the veteran was dancing and 
twisted his knee and hurt it.  That summary also includes a 
history of an injury to the knee in service "but apparently 
he has been working and getting along fine until the present 
illness."  Examination revealed tenderness over the internal 
cartilage; and "he was locked" so he could not straighten 
it out.  He was given traction on the knee in bed and given 
crutches.  When the knee could straighten out, he had fluid 
in the knee joint which he did not originally have.  X-ray 
was negative.  He was to be discharged to go home and would 
be watched for another week.  If his problem had not abated a 
good bit, he would be readmitted for surgery of the 
cartilage.  The final diagnosis was possible torn semilunar 
cartilage of the knee.  Other records associated with that 
hospitalization show that the veteran was seen in the 
emergency room and reported a history of his knee locking on 
him when he was playing basketball and not having been able 
to straighten out the knee since then.  He also reported a 
past history of trouble with his knee in service and related 
that he had not had much trouble with the knee but had had 
some trouble.  

Additionally, two VA Forms 21-4176 (Report of Accidental 
Injury) were received in April 1980 and considered by the 
Board in its June 1981 decision.  In those forms, the veteran 
described two injuries he sustained to his right knee while 
in service in February 1971 and February 1972.  

The Board also notes that the evidence of record at the time 
of the June 1981 Board decision includes a transcript of a RO 
hearing held in December 1980.  The Board noted the hearing 
transcript in its June 1981 decision.  At that hearing, the 
veteran testified that he saw a doctor about a month before 
he was separated from service because he had injured his 
right knee again and that the doctor told him that surgery 
was the only way to correct the damage.  The veteran added 
that he was able to work after service but that he always had 
pain and swelling in his knee.  He also testified that he 
received no medical treatment for his right knee from the 
time he was separated from service until years later when he 
injured his right knee dancing.  

While the Board's June 1981 conclusion that that the 
condition for which the veteran underwent surgery in 1980 was 
not shown in service suggests that the Board did not consider 
the January 1972 diagnoses of torn medial meniscus in 
service, as discussed, such diagnosis was noted in the Board 
decision.  Additionally, there was no competent evidence of 
record in June 1981 linking the 1980 diagnosis of torn medial 
meniscus to the same diagnosis in service.  The Board also 
notes that, while that diagnosis was noted in service medical 
records twice in January 1972, a service medical record dated 
in February 1972 shows that the veteran was seen at the 
orthopedic clinic and the diagnosis at that time was 
chondromalacia patellar.  Thus, it was reasonable to find 
that the veteran's final diagnosis with regard to his right 
knee when he was separated from service was chondromalacia 
rather than torn medial meniscus.  

Moreover, the diagnosis of torn medical meniscus in 1980 was 
made many years after service and shortly after the veteran 
sustained a post-service injury in 1980.  A private medical 
record dated in August 1976, pertaining to treatment for 
complaints involving the veteran's left knee, does show a 
history of intermittent giving away and discomfort in the 
right knee, particularly along the medial joint line, for 
several years since service and a history of an injury to the 
right knee in service.  That record also shows that the 
diagnosis in service was chondromalacia of the right knee; 
and, significantly, that record does not include a competent 
medical opinion linking any right knee disability present in 
August 1976 to a right knee injury in service or any 
complaints involving the right knee in service.  Furthermore, 
the veteran testified in December 1980 that he sought no 
medical treatment for his right knee after service until 
years later when he injured his right knee dancing and the 
August 1976 private medical record includes a history of 
complaints since service but no objective findings tending to 
show a disorder of the right knee at that time.  

Thus, in light of all of the evidence of record in June 1981 
and the absence of any competent evidence at that time 
linking a right knee disability present in June 1981 to 
injuries, complaints or diagnoses in service, the Board finds 
that there was sufficient reason for the Board to deny the 
claim for entitlement to service connection for a right knee 
disorder in June 1981.  The Board's not having noted the 
diagnosis of torn medial meniscus in January 1972 in its 
analysis, especially in light of the February 1972 diagnosis 
of chondromalacia and the veteran's reinjuring his right knee 
many years later in 1980, is not the type of error as to fact 
or law that, if corrected, would have led to a manifestly 
different result in the Board's June 1981 decision.  After 
reviewing all of the evidence of record and the law and 
regulations in effect at the time of the Board's June 1981 
decision, the Board does not now find that the Board's 
failure to grant service connection was clearly and 
unmistakably erroneous.  Therefore, the veteran's motion to 
revise a June 1981 Board decision on the basis of clear and 
unmistakable error is denied.

Additionally, the veteran contends that the Court, in 
[citation redacted]. 
found that there were errors in the June 1980 rating decision 
and June 1981 Board decision which denied service connection 
for a right knee disability.  While the July 1992 Court 
decision held that the Board committed error in its April 
1991 decision, the Court made no findings regarding the June 
1980 rating decision or June 1981 Board decision.  


ORDER

The veteran's motion to revise a June 1981 decision by the 
Board of Veterans' Appeals on the basis of clear and 
unmistakable error is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

